McClain, J.
Under a written contract drawn in the form of a lease, one Richardson took possession of certain premises of the plaintiff prior to 1908, and by extension of the contract was to remain in' possession thereof from March 1, 1908, until March 1, 1909, for the purpose of raising corn and other grain thereon; it being stipulated that plaintiff should furnish the necessary seed and farm implements for raising the crop, and that Richardson should deliver the corn grown on the premises to plaintiff on or before the 15th day of December, and receive pay for one-fourth thereof at the market price. It was also provided that out of the amount which would thus become due to Richardson plaintiff should be entitled to retain any sums of money advanced by him to Richardson; it being specially provided that plaintiff should have a lien on the crops for all sums thus advanced. It is alleged that plaintiff. had advanced to Richardson under this contract a sum of money in excess- of the amount which would. be due to Richardson for his one-fourth of the crop of com, and that plaintiff thereby became the owner of the entire crop, and that defendant, with knowledge of the terms of this contract, purchased from Richardson and removed from the premises during the month of December, 1908, six hundred and twenty-five bushels of said corn, worth fifty cents per bushel, and plaintiff asked judgment against defendant for the value of said corn thus alleged to have been wrongfully converted by defendant.
I. Li.HDI.ORD sale ofNcrop: recovery by landiord. The question presented for determination is whether plaintiff was the owner of the com bought by defendant
from Richardson, and removed from -the ' leased premises. It is not contended for defendant that plaintiff did not have a contract lien in the nature of a mortgage to secure his rent and money advanced to Richardson. If plain*17tiff bad predicated bis right to recover on bis contract lien, and' demanded from defendant possession of tbe com on the ground that tbe security of bis lien was impaired to the extent to which corn was taken from the premises by defendant, he would have had a right of action for conversion. Beck v. Minn. & W. Grain Co., 131 Iowa, 62; Frorer v. Hammer, 99 Iowa, 48; Blake v. Counselman, 95 Iowa, 219; Evans v. Collins, 94 Iowa, 432.
2. Same: construction of contract: ownership of crop. But plaintiff predicated his right to recover on the absolute ownership of the corn, and his counsel contend that under the agreement between him and Richardson the latter never had any title to the com, but was to receive, by way of compensation for bis labor in raising it, tbe market price of an one-fourth portion thereof. We do not so interpret the contract. It is in the form of a lease under which Richardson was entitled to the possession of the premises until the crop should be matured and harvested, and, while there is language in the instrument implying a delivery of all the com raised to plaintiff, the specific provision with reference to such delivery was that Richardson should gather and deliver “all rent corn in good condition on or before the fifteenth day of December,” and that the corn should be gathered out and the fields turned over to plaintiff on or before that date; and, also, that Richardson would gather out the rent com first and notify plaintiff so that be might examine the fields as to the correctness of the division. We think it plain that the parties contemplated a leasing under which Richardson should be entitled to raise a crop of com on the premises and deliver three-fourths thereof to the plaintiff by way of rent, plaintiff furnishing implements, teams, etc., for the purpose, and that until the com was thus gathered and plaintiff’s portion thereof delivered the crop should be the property of the tenant, subject to plaintiff’s lien for rent and a contract lien for money advanced. In the *18absence of any specific contract to tbe contrary, tbe produce of the leased premises belongs to the tenant. Munier v. Zachary, 138 Iowa, 219. We find no language in this contract creating an exception to such rule, and we think that, when Richardson sold a portion of the corn to defendant, he was transferring title to his own property, and not the property of plaintiff. As plaintiff did not predicate his right to reconvey on the impairment of his lien, but upon full and complete ownership, the demurrer to his petition was properly sustained. — Affirmed.